           Case 5:18-cv-01706-LCB Document 36 Filed 01/04/21 Page 1 of 2                FILED
                                                                               2021 Jan-04 PM 03:13
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FEDERAL
                        NORTHEASTERN DIVISION

PHILLIP BONE, QUINTIN                    )
DAVIS AND JEFFREY                        )
GARNER,                                  )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )        5:18-CV-01706-LCB
                                         )
ALLIANCE INVESTMENT                      )
COMPANY, LLC D/B/A                       )
AIC CONRETE,                             )
                                         )
      Defendant.                         )


                                Joint Status Report
      COME NOW the Parties, by and through the undersigned counsel, and

submit a joint status report pursuant to this Court’s December 4, 2020, Order (doc.

35), stating as follows:

      1.       Status of the Case. The Parties have been actively engaging in

settlement discussions. However, undersigned counsel for the Plaintiffs contracted

Covid 19 during the month of December, causing a pause in counsel’s practice.

Counsel has recovered sufficiently to resume settlement negotiations and both

parties believe that additional settlement discussion would be productive.



      WHEREFORE, the Parties jointly request an additional 30 days to continue

negotiating a potential settlement of the case.
       Case 5:18-cv-01706-LCB Document 36 Filed 01/04/21 Page 2 of 2




                                         Respectfully submitted,



                                         /s/ W. Alan Duke, Jr.
                                         W. Alan Duke, Jr.
                                         Bar No.: ASB-6099-E60D

                                         Attorney for Defendant,
                                         Alliance Investment Company


OF COUNSEL:
HAMER LAW GROUP, LLC
2100 First Avenue North, Suite 230
Birmingham, AL 35203
855-414-2637 (phone)
888-908-7234 (fax)
alan.duke@hamerlawgroup.com


                                         /s/ Michael E. Auffenorde
                                         Michael E. Auffenorde
                                         Bar No.: ASB-9810-O57M
                                         Attorney for Plaintiffs

OF COUNSEL:
Michael E. Auffenorde
MICHAEL E. AUFFENORDE, P.C.
P.O. Box 12789
Huntsville, AL 35815




                                     2
